Citation Nr: 1202572	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO. 09-46 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

2. Entitlement to an initial compensable rating for left shoulder osteoarthritis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for chronic depression, to include as secondary to bilateral pes planus and left shoulder osteoarthritis.

7. Entitlement to service connection for the purpose of establishing eligibility for VA outpatient dental treatment for tooth number 8, to include as secondary to an oral injury which caused the loss of four teeth.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an oral injury which caused the loss of four teeth.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009, November 2009, March 2010, and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The November 2009 RO rating decision that granted service connection for left shoulder osteoarthritis and bilateral pes planus assigned noncompensable ratings for each disability (the initial rating for bilateral pes planus was increased to 10 percent in an August 2010 statement of the case (SOC), but the Veteran has continued his appeal for a still-higher initial rating. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record. The Veteran was afforded a period of 30 days within which to submit additional evidence; however, no additional evidence has been received. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim for entitlement to service connection for the purpose of establishing eligibility for VA outpatient dental treatment for tooth number 8, to include as secondary to an oral injury which caused the loss of four teeth, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran's moderate bilateral pes planus demonstrated pain palpable along the plantar tendons bilaterally and pain on standing or walking. 

2. The Veteran has full range of motion and no observable pain on motion in his service-connected left shoulder. 

3. The Veteran's current bilateral hearing loss is not related to military noise exposure.

4. With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to service.  

5. The Veteran does not have a diagnosis of PTSD.

6. The Veteran's major depressive disorder is not related his service-connected left shoulder osteoarthritis; service-connected bilateral pes planus or any incident of service. 

7. The original claim of service connection for an oral injury was denied in an unappealed September 2003 rating decision. 

8. The evidence received since the September 2003 rating decision does not relate to the unsubstantiated fact that the Veteran's in-service dental trauma caused bone loss versus injury to the teeth themselves, and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for an oral injury which caused the loss of four teeth.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5701(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

2. The criteria for an initial compensable disability rating for left shoulder osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5701(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5003, 5010 (2011).

3. Bilateral hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

4. The criteria for service connection for tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5. The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6. Major depressive disorder was not incurred in or aggravated by military service, and is not shown to be proximately due to, the result of, or aggravated by service-connected pes planus or service-connected left shoulder osteoarthritis. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7. New and material evidence has not been received to reopen a claim for service connection for an oral injury, to include the loss of four teeth. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in August 2003, November 2008, October 2009, and December 2009, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates. The November 2008 letter also informed the Veteran of the requirements to reopen a previously denied claim and how to substantiate the claim if it is reopened. See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (finding that VA must inform a claimant both how to reopen a claim and how to substantiate that claim if reopened).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records. Additionally, the Veteran was provided with a VA dental examination in September 2003, a VA PTSD examination in February 2009, a VA audiology examination in February 2009, a VA ear disease examination in July 2009, a VA joints examination in October 2009, VA feet examinations in October 2009 and June 2011, and VA mental disorders examinations in April 2010 and September 2010.

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claims has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

Bilateral Pes Planus

Foot disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284. 
Diagnostic Code 5276 is assigned for acquired flatfoot. A noncompensable rating is assigned for mild flatfoot where the symptoms are relieved by a built-up shoe or arch support. A 10 percent disability rating is assigned for unilateral or bilateral moderate flatfoot, where there is evidence that the weight bearing line is over or medial to the great toe, there is inward bowing of the tendo achillis, and pain on manipulation and use of the foot or feet. Where flatfoot is severe and there is objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use is accentuated, there is indication of swelling on use, and characteristic callosities, a 20 percent disability rating is assigned for a unilateral foot and a 30 percent disability rating is assigned for the bilateral feet. A 30 percent disability rating is assigned for unilateral prounounced flatfoot, and a 50 percent disability rating is assigned for bilateral pronounced flatfoot. Pronounced flatfoot must reveal marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and is not improved by orthopedic shoes or appliances. See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

Diagnostic Code 5277 is assigned for bilateral weak foot, a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness. See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (2011).

Diagnostic Code 5278 is assigned for acquired claw foot (pes cavus). See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011).

Diagnostic Code 5279 is assigned for anterior Metatarsalgia (Morton's disease). See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).

Diagnostic Code 5280 is assigned for unilateral hallux valgus. See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

Diagnostic Code 5281 is assigned for unilateral severe hallux rigidus. See 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2011).

Diagnostic Code 5282 is assigned for hammer toe. See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).

Diagnostic Code 5283 is assigned for malunion or nonunion of the tarsal or metatarsal bones. See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).

Diagnostic Code 5284 is assigned for other foot injuries. A moderate foot injury is assigned a 10 percent disability rating, a moderately severe foot injury is assigned a 20 percent disability rating, and a severe foot injury is assigned a 30 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

In a November 1981 separation examination, the examining physician noted an abnormal clinical evaluation of the Veteran's feet and indicated the Veteran had asymptomatic, moderate pes planus (i.e., flat feet).

A July 2009 VA vascular lab note revealed the Veteran underwent a lower extremity arterial evaluation after complaints of lower extremity pain after walking for one block. The study was suggestive of an atherosclerotic disease process and was consistent with the Veteran's complaints of  one to two block claudication.

During an October 2009 VA feet examination, the Veteran complained of bilateral arch pain in his feet with weight bearing activity. He reported that he used over-the-counter, soft shoe insoles to decrease weight bearing pain in his feet. He denied taking medications for his foot pain or discomfort, and he denied seeking medical evaluation for his bilateral foot pain. The Veteran reported no limitations on standing or walking. On examination of the feet, there was no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones. There was no observable pronation and arches were present bilaterally. The examiner noted "only mild to moderate pes planus deformity" bilaterally. X-rays of the feet revealed normal feet. The diagnosis was a bilateral pes planus deformity.

In an October 2009 statement, the Veteran reported that any prolonged standing or walking made his feet hurt which required him to stop to sit down and rest. He indicated that over-the-counter shoe inserts did not alleviate his bilateral foot pain. 

During an October 2009 VA neurology consultation, the Veteran reported a dull ache and soreness that extended down his leg from his left hip to his foot muscles. He reported he was unable to walk through the pain. The examining physician noted that history and examination was suggestive of vascular claudication and ischemia as the cause of the pain.

In an October 2010 VA podiatry clinic note, the Veteran complained of painful feet. He reported conservative treatment with accommodative padding and that shoe gear yielded poor results. On examination, the Veteran's gait and stance were both pronated. The diagnoses were bilateral tenosynovitis, bilateral plantar fasciitis, bilateral valgus deformity, and pain. 

During an April 2011 DRO hearing, the Veteran testified that his feet hurt all the time and that they had progressively worsened. He reported that his VA issued shoe inserts and the podiatrist told him to wear the inserts for "a little bit of time" for a "break-in period" while his feet adjusted. However, the Veteran related that the inserts made his feet hurt worse, so he stopped wearing them. He noted that he used over-the-counter shoe inserts which helped to alleviate his discomfort for a few days at a time. He also reported that he noticed that the outside soles of his shoes were worn down and he had thick skin developing on his feet.

During a June 2011 VA feet examination, the Veteran reported worsened bilateral foot pain since his use of VA issued shoe inserts. He related that he used over-the-counter pain relievers weekly, but they were ineffective. He also noted that his use of shoe inserts in the past worsened his foot pain. He stated that he did not use any assistive devices at the time of the examination. He acknowledged pain, stiffness, fatigability, weakness, and lack of endurance while standing and walking. The Veteran reported that he was unable to stand for more than a few minutes and his walking was limited to two blocks.

On examination, there was no evidence of painful motion, tenderness, instability, weakness, or abnormal weight bearing bilaterally; however, the examining physician indicated there Veteran had pain palpable along the plantar tendons bilaterally. There was no forefoot or mid foot malalignment, no Achilles tendon malalignment, or any painful foot manipulation noted. There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and no muscle atrophy of either foot. The examining physician noted the Veteran appeared to ambulate without difficulty. The diagnoses were moderate bilateral pes planus and bilateral plantar fasciitis.

The Veteran's bilateral pes planus is currently evaluated as 10 percent disabling under Diagnostic Code 5276. Diagnostic Codes 5273 to 5284 also rate foot disabilities; however, none of these codes are applicable in this case as the examination of the Veteran's feet has revealed no evidence of weak foot, claw foot, anterior Metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or foot injury. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284.

Under Diagnostic Code 5376, a 10 percent rating is appropriate for moderate flatfoot, where there is evidence that the weight bearing line is over or medial to the great toe, there is inward bowing of the tendo achillis, and pain on manipulation and use of the foot or feet. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5276, a higher rating of 30 percent rating for bilateral flatfoot is not warranted unless flatfoot is severe and there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, swelling on use, and characteristic callosities. A 50 percent rating is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation. Additionally, the flat foot must not be improved by orthopedic shoes or appliances.

The Veteran was diagnosed with "only mild to moderate pes planus" bilaterally in the October 2009 VA examination and "moderate" bilateral pes planus in the June 2011 VA examination. During the most recent examination in June 2011, the examining physician noted no evidence of tenderness, abnormal weight bearing, Achilles tendon malignment, or any painful foot manipulation; however, the physician indicated the Veteran had palpable pain along the plantar tendons bilaterally. While the Veteran reported pain on standing and walking, the physician noted that the Veteran appeared to ambulate without difficulty. The Veteran also reported that VA issued shoe inserts increased his foot pain. However, during the April 2011 DRO hearing, he acknowledged that the podiatrist instructed him to wear the inserts for short periods of time while his feet adjusted, but the Veteran indicated that he stopped using the inserts because they increased his foot pain.

The Veteran's pes planus is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims. Therfore, the claim for a rating in excess of 10 percent for bilateral pes planus will be denied. Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board also has considered whether the Veteran's bilateral pes planus disability presents an exceptional case such that the schedular evaluation is inadequate. The record does not reflect frequent periods of hospitalization or marked interference with employment. During the October 2009 VA feet examination, the Veteran indicated that he was unemployed due to factory layoffs and mental health issues. During the June 2011 VA feet examination, the Veteran related that he was currently in school through the vocational rehabilitation program and he expressly stated that his feet were not interfering with his vocational rehabilitation. He has not been hospitalized for his bilateral pes planus. See Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. This is another way of saying that the Veteran's existing rating assigned for his disability contemplates some employment impairment. Although his disability may interfere with his ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Shoulder

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203. 

Diagnostic Code 5200 is assigned for limitation of motion of the scapulohumeral joint due to anklyosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).

Diagnostic Code 5201 is assigned for limitation of motion of the arm. For limitation of motion at shoulder level, a 20 percent evaluation is assigned for both major and minor extremities. For limitation to midway between the side and the shoulder, a 30 percent evaluation is assigned for the major extremity and a 20 percent evaluation is assigned for the minor extremity. For limitation to 25 degrees from the side, a 40 percent evaluation is assigned for the major extremity and a 30 percent evaluation is assigned for the minor extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

Diagnostic Code 5202 applies to impairment of the humerus. A 20 percent disability rating is assigned for moderate deformity due to malunion of the humerous, for both the major and minor extremities. A 20 percent disability rating is also assigned for marked deformity due to malunion of the humerous for the minor extremity, and a 30 percent disability rating is assigned for marked deformity due to malunion of the humerous for the major extremity. In instances of recurrent dislocation of the humerous at the scapulohumeral joint, a 20 percent disability rating is assigned for infrequent episodes, and guarding of movement only at the shoulder level, for both the major and minor extremities, as well as frequent episodes and guarding of all arm movements in the minor extremity. Where the humerous dislocates at the scapulohumeral joint, a 30 percent disability rating is assigned for frequent episodes and guarding of all arm movements in the major extremity. Fibrous union of the humerous warrants a 20 percent disability rating for the minor extremity and a 30-percent disability rating for the major extremity. A 50 percent disability rating is assigned to the minor extremity, and a 60 percent disability rating is assigned to the major extremity, for nonunion of the humerous (a false flail joint). A 70 percent disability rating is assigned to the minor extremity, and an 80 percent disability rating is assigned to the major extremity, for the loss of the head of the humerous (a flail shoulder). See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).

Under Diagnostic Code 5203, a 10 percent disability rating is assigned for malunion of the clavicle or scapula for both the major and minor extremities. A 10 percent disability rating is assigned for nonunion of the clavicle or scapula without loose movement for both the major and minor extremities. A 20 percent disability rating is assigned for nonunion of the clavicle or scapula with loose movement for both the major and minor extremities. A 20 percent evaluation is assigned for dislocation of the clavicle or scapula on both the major and minor extremities. See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by x-ray findings is to be rated under Diagnostic Code 5003 for degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 to 5203). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

During an October 2009 VA joints examination, the Veteran complained of mild discomfort on full elevation and abduction of the left shoulder, but he indicated that the pain did not limit or prevent him from engaging in any desired activities that required the use of his left shoulder. The Veteran denied giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or symptoms of inflammation. The examiner noted no constitutional symptoms of arthritis and the Veteran denied any incapacitating episodes of arthritis. 

On examination, there was no pain on full internal and external rotation, and no localized tenderness on palpation of the anterior and posterior shoulder, acromioclavicular joint, deltoid, or trapezius muscles. There was no loss of motion or guarding on repetitive range of motion testing. Range of motion measurements for the left shoulder were as follows: left flexion from 0 to 180 degrees; left abduction: 0 to 180 degrees; left internal rotation from 0 to 90 degrees; and left external rotation from 0 to 90 degrees. There was no objective evidence of pain with active motion of the left shoulder, and there was no left shoulder joint ankylosis. An x-ray of the left shoulder revealed moderate acromioclavicular degenerative joint disease with no acute osseous abnormality.

The diagnosis was soft tissue sprain or strain injury of the left shoulder with residual development of osteoarthritis of the acromioclavicular joint.

In an October 2009 statement, the Veteran reported he had trouble lifting any weight over his head; and he indicated that raising his arm over his head for any reason was painful after repetitive motion. 

In a December 2009 statement, the Veteran reported he was unable to do any repetitive lifting over his head when his arms were extended.

The Veteran is currently evaluated under Diagnostic Codes 5201 for limitation of motion of the arm and Diagnostic Code 5010 for arthritis due to trauma, rated under Diagnostic Code 5003 for degenerative arthritis. Diagnostic Codes 5200, 5202, and 5203 are not appropriate in this case because the Veteran's left shoulder is not ankylosed and there is no evidence of impairment to the humerous, clavicle, or scapula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5201, 5203, 5003, 5010.

Under Diagnostic Code 5201, a higher 20 percent evaluation is warranted for limitation of motion at the shoulder level, a 30 percent evaluation is warranted for the major extremity and a 20 percent evaluation is warranted for the minor extremity for limitation to midway between the side and the shoulder, and a 40 percent evaluation is warranted for the major extremity and a 30 percent evaluation is warranted for the minor extremity for limitation to 25 degrees from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Significantly as it bears upon the Veteran's current contentions, during the October 2009 VA joints examination, the Veteran demonstrated full elevation and abduction of the left shoulder and he had full range of motion during examination. The examiner noted there was no objective evidence of pain with active motion of the left shoulder. Due to the Veteran's full range of motion, his left shoulder disability does not warrant a higher 20 percent evaluation for limitation of motion. Id.

Diagnostic Code 5003 provides when the limitation of motion of the left shoulder is noncompensable under Diagnostic Code 5201, a rating of 10 percent is applicable for the joint "affected by limitation of motion." Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Veteran had full range of motion during the October 2009 VA joints examination and the examiner noted there was no objective evidence of pain on active motion. Therefore, a 10 percent rating under Diagnostic Code 5003 is not warranted for the left shoulder disability. Id.

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination. See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202. Under 38 C.F.R. § 4.59, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. However, as discussed above, the VA examiner noted no objective evidence of pain in his examination report. Further, during the October 2009 VA examination, the Veteran denied weakness, incoordination, instability, or symptoms of inflammation. 

The Veteran's left shoulder disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims. Therfore, the claim for a compensable rating for a left shoulder disability will be denied. Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board also has considered whether the Veteran's left shoulder disability presents an exceptional case such that the schedular evaluation is inadequate. The record does not reflect frequent periods of hospitalization or marked interference with employment. The Veteran has asserted that his unemployment was caused by factory layoffs and mental health issues, nor has he been hospitalized for his left shoulder disability. See Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. This is another way of saying that the Veteran's existing rating assigned for his disability contemplates some employment impairment. Although his disability may interfere with his ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additionally, the Board has determined that remand for a TDIU rating is not warranted. TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2011). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

While the Veteran's service-connected disabilities have an impact on his functional capacity, he has not contended, and the evidence of record does not demonstrate, that his service-connected disabilities, alone, either singly or jointly, prohibit him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. During the October 2009 VA feet examination, the Veteran indicated that he was unemployed due to factory layoffs and mental health issues. During the June 2011 VA feet examination, the Veteran related that he was currently in school through the vocational rehabilitation program and he expressly stated that his feet were not interfering with his vocational rehabilitation. During the October 2009 VA joints examination, the Veteran indicated that his left shoulder disability did not prevent him from engaging in any desired activities that required the use of his shoulder. As such, and as no physician has opined that his service-connected disabilities render him unemployable, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that remand for a TDIU rating is not warranted. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b).

Generally, veterans are presumed to have entered service in sound health condition. See 38 U.S.C.A. § 1110 (West 2002). The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service. 38 C.F.R. § 3.304(b) (2011). Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"]. It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no- aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Bilateral Hearing Loss and Tinnitus

The Veteran reported that he was exposed to acoustic trauma in service while serving as a tank crewman in the Marine Corps. He contends that, as a result, he incurred bilateral hearing loss and tinnitus.  

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as malignant tumors, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist claimants in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). 

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met. See Hensley v. Brown, 5 Vet. App. 155 (1993). Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service. Id. at 158. The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service personnel records reflect that he served in the Marine Corps and his military occupational specialty was Tank Crewman.

At the time of the Veteran's November 1977 enlistment examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
20
illegible
LEFT
15
10
10
20
30
25

A November 1981 separation examination audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
10
15
20
LEFT
5
10
10
20
30
20

The examining medical officer noted the Veteran had high frequency hearing loss which was greater in the left ear than the right ear. The officer also noted the hearing loss existed prior to entry of service, and was not a significant abnormality.

A June 2004 VA treatment note documented the Veteran's complaints of hearing loss. He indicated that he primarily drove tanks in service which damaged his hearing. He also related that his ears began ringing in service. The diagnosis was deafness.
 
In a February 2009 statement, the Veteran related that he was "constantly in the field training," and he remembered one training exercise in which he fired 64 rounds in one day. 

In a February 2009 stressor statement submitted in support of his PTSD claim, the Veteran reported that during his service in a tank battalion, he was exposed to "deafening" sounds from tanks firing. He related that at times, he was outside of his tank when another tank fired, causing him to experience a ringing sensation in his ears. He indicated that since service he had difficulty hearing and persistent ringing in his ears and that his left ear seemed worse.

During a February 2009 VA audiology examination, the Veteran reported military noise exposure from tanks, large weapons, and machine guns. He indicated that he was employed in production following service and although he was exposed to some noise, he used hearing protection as needed. He denied any recreational noise exposure.

During the February 2009 VA examination, the Veteran reported the presence of tinnitus for approximately 15 years.





On examination, an audiogram revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
40
60
60
46.25
LEFT
15
15
15
55
55
35

The examining audiologist reported pure tone audiometry for the right ear revealed normal hearing sensitivity from 500 to 2,000 Hertz, sloping to moderately severe sensorineural hearing loss from 3,000 to 4,000 Hertz. She noted left ear hearing was borderline normal from 500 to 1,000 Hertz, sloping to mild to moderately severe sensorineural hearing loss from 2,000 to 4,000 Hertz.

Speech recognition scores were 96 percent for the right ear and 94 percent for the left ear.

The examining audiologist reviewed the Veteran's service treatment records and opined that there was no significant change in hearing sensitivity during service. Specifically, the Veteran's audiograms did not demonstrate a threshold change of more than 10 decibels from his enlistment examination to his separation examination. The audiologist noted medical literature suggested that for a threshold shift to be considered a significant change, it must change more than 10 decibels. Therefore, the audiologist opined, it was not likely the Veteran's current hearing loss was from military noise exposure.

The audiologist also noted that the Veteran reported an onset of tinnitus approximately 15 years previously (i.e., in approximately 1994) and he was discharged in 1981. Therefore, she opined that it was not likely that the Veteran's tinnitus was a result of service.


In a July 2009 VA ear diseases examination, the examining physician noted the Veteran's clinical history indicated an onset of tinnitus in 1994-13 years after he separated from service. Therefore, the physician opined that it was less likely as not that the Veteran's tinnitus was a result of service. The physician also noted that the Veteran had an audiogram at separation from service in November 1981, but he did not have another audiogram until he was afforded a February 2009 VA audiology examination. The physician opined that the Veteran's sensorineural hearing loss was less likely as not related to his service because he had a normal audiogram three weeks before he was discharged from service.

During an October 2009 DRO hearing, the Veteran testified that he did not have any hearing problems before he enlisted. After service, he reported that he was employed in factories as a machine operator and, although there was some noise, he always utilized the provided, and mostly required, hearing protection. The Veteran also reported that during his February 2009 VA audiology examination, he indicated that he noticed ringing in his ears about 15 years previously, but he testified that he did not know if the time frame was accurate because it manifested "a very long time" ago. 

During an April 2011 DRO hearing, the Veteran reported that while serving as a tank crewman, he fired a 150 millimeter gun and machine guns. He related that while inside the tank, he wore a helmet and the noise was not "too bad," but a lot of times while other tanks were firing practice rounds, he was outside of his tank and next to firing tanks. He reported that since service he had no significant ongoing acoustic trauma exposure, despite working in maintenance and production. He related that most of his employers provided ear plugs or ear muffs that he always tried to wear.

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his hearing loss and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau. The February 2009 examiner found that given the fact that the there was no significant change in hearing sensitivity during service, it was not likely that the Veteran's current hearing loss was from military noise exposure.

In the November 1981 separation examination, the examining medical officer noted high frequency hearing loss existed prior to entry of service; however, there is no evidence in the claims file to support this assertion. When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The presumption of soundness applies in this case. 

However, even if the Veteran's high frequency hearing loss pre-existed service, any hearing loss demonstrated in service was not compensable hearing loss for VA purposes. Moreover, it is clear from the February 2009 VA examiner's opinion that there was no significant change in hearing sensitivity during service. Therefore, any hearing loss demonstrated in service was not aggravated by service.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for hearing loss must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With respect to the Veteran's tinnitus claim, the Duty MOS Noise Exposure Listing was considered to determine if there is a medical nexus between the Veteran's claimed tinnitus disability and service. The Duty MOS Noise Exposure Listing indicates "highly probable" in-service noise exposure for the Veteran's MOS (tank crewman). See VA Training letter (TL) 10-35 (September 2, 2010). However, claims for service connection for tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results. Id. 

When considered in the light of the Veteran's reports of a continuity of symptoms and the nature of his service and his exposure to military noise, the evidence is at least in equipoise. Although the VA audiologist and VA physician who conducted the July 2009 VA ear diseases examination determined that it was not likely the Veteran's tinnitus was a result of service because he reported an onset in 1994-13 years after service-the Veteran subsequently testified that the ringing manifested a "very long time ago." He claimed he was unsure if his report in July 2009 was accurate. However, prior to the VA examination, in June 2004 and February 2009, the Veteran related that his tinnitus manifested in service and he had persistent ringing in his ears since service. The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.

When considered in the light of the Veteran's reports that his tinnitus began during service and the nature of his service as a tank crewman with a high probability of exposure to military noise, the evidence is at least in equipoise for the Veteran's tinnitus claim. The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


PTSD and Chronic Depression

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror. Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Establishing service connection generally, as in the case of the Veteran's claim for chronic depression, requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In a November 1977 enlistment examination, the examining physician noted a normal clinical psychiatric evaluation. In a November 1977 report of medical history, the Veteran indicated he was in "good health." He denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

In a November 1981 separation examination, a normal psychiatric evaluation was noted. In a November 1981 report of medical history, the Veteran stated that he was in "good health." He denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

Service treatment records that reveal Veteran was involved in a tank accident in May 1979, resulting in a laceration of his lower lip, chipped upper teeth which were subsequently extracted due to trauma, and a small abrasion to his left knee. No psychiatric complaints were noted.

In a February 2009 Lincoln Vet Center PTSD assessment note, a February 2009 statement, and a February 2009 stressor statement, the Veteran reported that he was involved in a tank accident in 1979 while performing training exercises in the field near 29 Palms, California. The Veteran indicated that he was driving the tank and had trouble with visibility due to darkness and dust. He reported visibility trouble to the Tank Commander, who ordered the Veteran to keep driving. The tank hit an embankment and rolled over. The loader, who was sitting on the top of the tank, was killed in the accident and the Veteran's teeth were knocked out when the tank rolled over. 

During a February 2009 VA PTSD examination, the Veteran related that the tank accident occurred in May 1979. The examining psychiatrist noted the reported stressor met the DSM-IV stressor criteria, but the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The diagnoses were active nicotine dependence and alcohol dependence in sustained remission. The psychiatrist opined that the Veteran's PTSD symptoms were "subthreshold" to make an Axis I diagnosis. He noted the Veteran's history indicated his symptoms had been stable at the current level for some time and were likely to remain at that level.

In an October 2009 statement, L. D. B. reported that he was stationed with the Veteran at the Marine Corps base at 29 Palms, California. He related that their company was in the field for approximately one week of exercises in 1979 and some of the tanks from their battalion were tasked with performing night exercises. The Veteran was reportedly driving a tank that was assigned to "dive up and down the dirt road a good ways" while Mr. B.'s tank was assigned to track the Veteran's tank with a search light. Mr. B. remembered watching the Veteran's tank "jump and spin around." He reported that he saw three men running frantically around the Veteran's tank and then he saw the Veteran running toward his tank. When the Veteran climbed into Mr. B.'s tank, he noticed the Veteran's front teeth were missing. The Veteran reportedly claimed that Mr. B.'s search light blinded them and they hit an embankment which threw another Marine from the tank. The tank reportedly ran over the Marine and then the suspension collapsed, trapping the Marine's body underneath the tank. 

During an October 2009 DRO hearing, the Veteran testified that he remembered that after the tank accident, another Lance Corporal in his tank crew asked him where the loader was, and the Veteran knew where to look for the Marine because during the accident, he saw the man fall. They found the Marine pinned underneath the front of the tank. The Veteran reported that he ran for help because the crew was unable to move the loader and their radio communications had been knocked out in the accident. While running in the dark, the Veteran related he was scratched on his arms and legs, and his injuries were noted in his service treatment records. The Veteran reported that he reached another tank and returned to the accident site with his platoon commander. When they returned, the Veteran reported he remembered seeing the loader had taken on a bluish color and he was told that the Marine was dead. 

The Veteran also testified that since the accident, he abused alcohol "to forget" the event. He reported triggers made him remember the event, including anything having to do with the military, TV and newspaper reports of car accidents, war movies, and the playing of "Taps" because he was part of the honor guard that performed the 21 gun salute at the loader's funeral. The Veteran reported he had nightmares since the accident and testified, "It's always the same thing, I am, you know I see this shape floating by and I'm running, screaming for help, you know, I never get there, I never get any help and I just wake up drenched in sweat, you know, your heart racing a hundred miles an hour, breathing rapidly and I can't fall back to sleep and, a part of me died that night along with this and I, I've never been the same person as I was before the accident."

In a November 2009 VA mental health note, the Veteran complained of PTSD symptoms. He reported that he had PTSD for an extensive period of time and sought clarification of his diagnosis. The Veteran reported "a part of me died" after his tank accident in service and he was never happy since that time. He also attributed drinking problems and nightmares to the accident; however his nightmares were significantly less and he averaged about one or two nightmares per year. The Veteran complained of feelings of guilt that affected him on an almost daily basis. The diagnosis was recurrent, mild to moderate major depressive disorder. The Veteran was informed that he did not meet the diagnostic criteria for a diagnosis of PTSD.

In a December 2009 VA mental health note, the Veteran was evaluated for depressive symptomatology. He reported isolation, low concentration, and four to six hours of sleep. The diagnosis was mild to moderate major depressive disorder. 

In a January 2010 VA mental health note, the Veteran reported feeling fatigued during the day, but indicated he was unable to fall asleep for several hours when he went to bed. The diagnosis was mild major depressive disorder.

During an April 2010 VA mental disorders examination, the Veteran reported low energy level; and feelings of hopelessness, helplessness, and guilt. He indicated he took a prescription sleep aid and "without it would take [him] an hour to two hours to get to sleep." He related that he was not very active and he would "just lay around and stare at the walls." He noted problems concentrating on daily tasks and he reported his mood was depressed nearly all day, every day. The diagnosis was mild to moderate major depressive disorder.

The examining psychologist opined that the Veteran's major depressive disorder was not related to his service-connected osteoarthritis of the left shoulder or bilateral pes planus; rather, the Veteran's major depressive disorder was related to a non-service connected arterial blockage that required surgery and was complicated with a non-service connected back disorder.

In a September 2010 VA medical opinion, the April 2010 examining psychologist opined that it was less likely than not that the Veteran's major depressive disorder was caused by his in-service tank accident. The psychologist noted the Veteran had a substantial post military trauma history and his claims for mental disorders had migrated over time from depression due to bilateral pes planus to the traumatic incident in service. The psychologist also opined that if there was a nexus between the accident and the current major depressive disorder, there would be a clearer history regarding the etiology of major depressive disorder specific to the claimed event in service than what is evidenced in the claims file.

During an April 2011 DRO hearing, the Veteran testified:

I think where it has affected me the most is just that... you know... a man was killed in this wreck that I feel responsible for and it... it's just been a cloud hanging over me to where I... it just took some of the joy out of my life, I guess, to where I have always felt this... I don't know... this darkness. I guess, whenever I think of it and back in them days, especially when you're in the Marine Corps you just shove all this down... you know... I never dealt with it and now we know today the worst thing that for you to do is, to shove these feelings down and that's what I've done my... my whole time and I deal with it is just shove'em down and that's where... you know... a lot of my alcohol and drug abuse started and has played a... a big factor in my life there.

It... it... I don't know... it just took something out of me... you know... to where I just never been as happy, I guess, since then. 

During the hearing, the Veteran also testified that he was never diagnosed with PTSD. He reported that he had PTSD symptoms, but he was diagnosed with "Severe Depression." The Veteran related that his depression was not related to his claimed stressors in service; rather, he claimed that his depression was secondary to his service connected left shoulder disability.

With respect to the Veteran's claim for service connection for PTSD, the claim must be denied because there is no diagnosis of PTSD. During the February 2009 VA PTSD examination, the examiner evaluated the Veteran for PTSD, and specifically ruled out such a diagnosis because the Veteran did not meet the diagnostic criteria for PTSD. The February 2009 report is probative medical evidence on the issue of whether the Veteran has met the criteria for a clinical diagnosis of PTSD because the VA examiner was "informed of the relevant facts" concerning the Veteran's claimed PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). After providing a thorough background of the Veteran's mental and medical history, the examiner reasoned that the Veteran's history indicated his symptoms had been stable at the observed level for some time and were likely to remain at that level. Moreover, the examiner diagnosed the Veteran with nicotine and alcohol dependence.

Additionally, in a November 2009 VA mental health note, after the Veteran complained of PTSD symptoms and expressed that he wanted the examiner to clarify a diagnosis of PTSD, the examiner diagnosed recurrent, mild to moderate major depressive disorder and informed the Veteran that he did not meet the diagnostic criteria for a diagnosis of PTSD. This opinion supports the February 2009 VA examiner's report and is also medical evidence on the issue of whether the Veteran has met the criteria for a clinical diagnosis of PTSD.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his claimed PTSD and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

With respect to the Veteran's claim of entitlement to service connection for chronic depression, the Veteran was diagnosed with major depressive disorder in November 2009, December 2009, and January 2010 VA mental health notes, an April 2010 VA mental disorders examination, and in a September 2010 VA medical opinion.

The Veteran has asserted that his depressive disorder warrants secondary service connection because it is due to his service-connected bilateral pes planus and service-connected left shoulder osteoarthritis. As noted above, the Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders. His opinion as to the relationship between his major depressive disorder and his service-connected disabilities is therefore entitled to no weight of probative value. Id.

The April 2010 VA examining psychologist opined that the Veteran's major depressive disorder was not related to his service-connected osteoarthritis of the left shoulder or bilateral pes planus. Rather, the psychologist opined that the Veteran's major depressive disorder was related to a non-service connected arterial blockage that required surgery and was complicated by a non-service connected back disorder. The April 2010 report is probative medical evidence on the issue of etiology because the VA examiner was "informed of the relevant facts" concerning the Veteran's depressive disorder. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's service connection claim for a major depressive disorder fails on a direct service connection basis as well. In a September 2010 VA opinion, the examining psychologist opined that it was less likely than not that the Veteran's major depressive disorder was caused by his in-service tank accident. The psychologist noted the Veteran's claims for mental disorders have varied and the psychologist opined that if there was a nexus between the accident and the current major depressive disorder, there would be a clearer history regarding the etiology between the major depressive disorder and the event in service rather than the Veteran's other claims which included a depressive disorder due to service connected pes planus and left shoulder osteoarthritis.

Consequently, the preponderance of the evidence is against the claims for service connection for PTSD and chronic depression, and the claims are denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for PTSD and chronic depression, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

New and Material Evidence

The Veteran is seeking to reopen a claim for service connection for an oral injury, to include the loss of four teeth. 

Service connection for an oral injury was denied by the RO in a September 2003 rating decision. The RO determined that the Veteran's oral injury neither occurred in nor was caused by service because VA compensation applied only to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling. The rating decision stated that service treatment records did not show injury to the face, jaw, or other area of the head, and the only injury shown in the evidence was the teeth themselves. His claim was denied by the RO and the Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran submitted a petition to reopen his claim for entitlement to service connection for an oral injury in October 2008. In an April 2009 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the last final decision in September 2003 consisted of the Veteran's service treatment records and a September 2003 VA dental examination.

As noted above, in October 2008, the Veteran sought to reopen his claim. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final September 2003 rating decision. The evidence associated with the claims file subsequent to the September 2003 rating decision includes VA treatment records, October 2009 and April 2011 DRO hearing testimony, and September 2011 videoconference hearing testimony, and multiple statements by the Veteran.

The claim was previously denied on the basis that the evidence did not show to bone loss through trauma or disease, such as osteomyelitis. As discussed in the September 2003 rating decision, VA compensation does not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling. The rating decision stated that service treatment records did not show injury to the face, jaw, or other area of the head, and the only injury shown in the evidence was the teeth themselves. 

Although the evidence added to the claims file since September 2003 is "new" because it was not previously of record, it does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim." The VA treatment records and the Veteran's testimony or statements do not reveal that the Veteran sustained any bone loss due to his in-service trauma from the tank accident.

Therefore, the additional evidence received since the September 2003 rating decision does not relate to the unestablished facts necessary to substantiate the claim.

Accordingly, the Board finds that the claim for service connection for an oral injury is not reopened.


ORDER

An initial rating in excess of 10 percent for bilateral pes planus is denied.

An initial compensable rating for left shoulder osteoarthritis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for chronic depression, to include as secondary to bilateral pes planus and left shoulder osteoarthritis, is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for an oral injury which caused the loss of four teeth.

REMAND


The Veteran is service connected for dental treatment purposes for teeth numbers 10, 11, and 12. Service treatment records document that teeth numbers 10, 11, and 12 were fractured and/or shattered during the May 1979 in-service tank accident.

The Veteran contends that the extraction of teeth numbers 10, 11, and 12 after the traumatic injury in-service caused dental problems in the surrounding teeth. Specifically, he claims that tooth number 8 became loose and needed to be extracted as a result of his in-service extractions.

Dental disabilities are treated differently than medical disabilities in the VA benefits system. See 38 C.F.R. § 3.381. As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. See 38 C.F.R. § 3.381(a).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).

Under 38 C.F.R. § 17.161(g), veterans with a dental condition professionally determined to be an aggravating disability from an associated service connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. Therefore, a remand for a VA dental examination is required for an opinion as to the relationship between the Veteran's service connected teeth (numbers 10, 11, 12) and tooth number 8.

In a January 2010 statement, the Veteran reported that when VA replaced his bridge in 2003, they had to pull tooth number 12, which loosened tooth number 13. He indicated that tooth number 13 subsequently broke off. 

In a subsequent January 2010 statement, the Veteran indicated that he was mistakenly made a claim for treatment for tooth number 13, but he wished to claim tooth number 8 rather than tooth number 13. He stated that he had a four tooth bridge, but he only received VA dental treatment for teeth numbers 10, 11, and 12.

An April 2010 VA dentistry procedure note documented a maxillary valplast partial denture was inserted to replace teeth numbers 8, 9, 10, 11, and 12. 

During an April 2011 DRO hearing, the Veteran testified that he had a bridge inserted after he knocked four teeth out in service. The initial bridge reportedly lasted from 1979 to 2003, and he had the bridge replaced in 2003. Since 2003, the dentist had to pull some of his old teeth. He related that he did not frequent the dentist for oral maintenance because it was a traumatic experience for him after he had his teeth pulled after the in-service accident. As a result of not going to the dentist, he indicated that all of his teeth were "bad." 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Ascertain if the Veteran has received any VA, non-VA, or other dental treatment that is not evidenced by the current record for tooth number 8, to specifically include, but not limited to, any VA treatment provided after June 2011. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA dental examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is for a professional determination as to whether tooth number 8 was aggravated by the Veteran's service connected teeth numbers 10, 11, and 12, which were replaced with a bridge after they were extracted due to established trauma in service.

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:  

DOES THE VETERAN HAVE A DISABILITY TO TOOTH NUMBER 8 THAT WAS AGGRAVATED BY SERVICE-CONNECTED TEETH NUMBERS 10, 11, AND 12?

USING SOUND PROFESSIONAL JUDGMENT, HAVE SERVICE CONNECTED TEETH NUMBERS 10, 11, AND 12 HAD A DIRECT AND MATERIAL DETRIMENTAL EFFECT UPON ANY DISABILITY NOTED FOR TOOTH NUMBER 8?

The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

* A January 2010 statement, in which the Veteran reported that when VA replaced his bridge in 2003, they had to pull tooth number 12, which loosened tooth number 13 before it broke; 

* A subsequent January 2010 statement, in which the Veteran reported he mistakenly made a claim for tooth number 13, but he wished to make a claim for tooth number 8; and

* Testimony from an April 2011 DRO hearing, where the Veteran reported that he had a replacement bridge inserted in 2003 and subsequently had other teeth extracted because he did not frequent the dentist for oral maintenance.

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for tooth number 8, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claim for service connection for dental treatment for tooth number 8. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


